 

Case 1:19-cv-03075-GBD-SN Document 30 Filed 09/15/20 ase 1of3

weet
seats sean gots Suet cee $
senconnenian toe ee ene

y yaks oc

a EO :
* gd 7
Sate

? ’ 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER MORALES,

 

Plaintiff, MEMORANDUM DECISION
AND ORDER

 

-against-

NANCY A. BERRYHILL, Acting Commissioner of 3 19 Civ. 3075 (GBD) (SN)

Social Security,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Christopher Morales brings this action against Defendant the Commissioner of
Social Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review of
an administrative law judge’s decision denying Plaintiff disability benefits. (Compl., ECF No. 1,
at 1-2.) Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c). (Notice of Mot. for Reversal and Remand for Further Proceedings, ECF No. 16;
Notice of Cross-Mot., ECF No. 26.)

Before this Court is Magistrate Judge Sarah Netburn’s August 31, 2020 Report and
Recommendation (the “Report’), recommending that Plaintiff's motion be granted, Defendant’s
cross-motion be denied, and the matter be remanded for further proceedings. (Report, ECF No.
29, at 22.) Magistrate Judge Netburn advised the parties that failure to file timely objections to
the Report would constitute a waiver of those objections on appeal. (/d.) No objections have been
filed.

A court “may accept, reject, or modify, in whole or in part, the findings or

recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate

 
Case 1:19-cv-03075-GBD-SN Document 30 Filed 09/15/20 Page 2 of 3

Judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Magistrate Judge Netburn concluded that the administrative law judge committed several
errors in determining whether Plaintiff is eligible to receive disability insurance benefits.
Specifically, Magistrate Judge Netburn found that the judge improperly relied on Plaintiffs higher
Global Assessment of Functioning (“GAF”’) scores to deny Plaintiff's claim, without discussion
of conflicting treatment notes or the context in which such scores were assigned, while discounting
lower GAF scores because of the context in which they were assessed. (Report at 13-16.) Further,
the judge used unexplained GAF scores to assign weight to the opinions of Plaintiff's consultative
examiner and the Social Security Agency’s non-examining consultant. (/d. at 16-18.) Finally, the
Judge impermissibly substituted his own judgment of the medical evidence for that of Plaintiff's
consultative examiner in rejecting the examiner’s opinion. (/d. at 18~20.)

Magistrate Judge Netburn’s findings regarding the administrative law judge’s decision
were well-reasoned and grounded in fact and law. This Court has reviewed the Report, and finds

no error, clear or otherwise. Accordingly, Magistrate Judge Netburn’s Report is ADOPTED.

 
 

Case 1:19-cv-03075-GBD-SN Document 30 Filed 09/15/20 Page 3 of 3

Plaintiffs motion for judgment on the pleadings, (ECF No. 16), is GRANTED.
Defendant’s cross-motion for judgment on the pleadings, (ECF No. 26), is DENIED. This matter
is remanded for further proceedings. The Clerk of Court is directed to close the motions
accordingly.

Dated: New York, New York

September 15, 2020
SO ORDERED.

SF 15 a0 Gro B Dot

R . DANIELS
nited States District Judge

 

 

 
